Citation Nr: 1453602	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  09-26 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to disability benefits under the provisions of 38 U.S.C.A. § 1151 for additional disability from a gastrointestinal bleed, claimed to be the result of medication prescribed by VA medical personnel on January 10, 2007.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse and Friend


ATTORNEY FOR THE BOARD

M. Hannan, Counsel
INTRODUCTION


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The Veteran appellant had active service in the United States Marine Corps from February 1952 to February 1954; he served in Korea and was awarded the Purple Heart Medal.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that, in part, denied the appellant's claim of entitlement to benefits under the provisions of 38 U.S.C.A. § 1151 for a stomach disorder claimed to be the result of VA medical treatment rendered at a VA medical facility in January 2007.

In his July 2009 VA Form 9, the appellant submitted a written request for a Board hearing at the RO.  He was subsequently scheduled for a Board videoconference hearing to be held on September 16, 2014.  The Veteran failed to report for his September 2014 Board videoconference hearing and has not given any reason as to why he failed to report.  Neither he nor his representative has asked that the hearing be rescheduled.  Therefore, the request for a Board hearing is deemed withdrawn and the Board will continue with the appeal.  See 38 C.F.R. § 20.704(d).  

This appeal was processed using the VA paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

A determination has been made that additional development is necessary with respect to the issue on appeal.  Accordingly, further appellate consideration will be deferred and this case remanded for action as described below.

The appellant was seen in a VA facility on January 10, 2007, for complaints of left ankle and foot pain and swelling.  It was thought the pain and swelling were due to gout and Indocin was prescribed by a VA physician.  The prescription was written for one 50 milligram (mg) pill to be taken by mouth with food three times per day for ten days.  

On January 20, 2007, the appellant presented to a private hospital after having had a gastrointestinal bleed at his home.  The appellant was anemic with a hemoglobin level of 5.6 grams per deciliter (g/dl).  He did not complain of abdominal pain.  The clinical assessment was that the appellant had a gastrointestinal bleed that was most likely from a combination of aspirin and full dose Plavix as well as the indomethacin that he had recently started.  A gastroenterology consultation note dated January 20, 2007 indicates that the appellant's condition likely represented ulcerogenic disease related to his Indocin use.  Endoscopy revealed a giant gastric ulcer which was not actively bleeding.  Blood testing was positive for Helicobacter pylori (H. pylori) and the appellant was treated for H. pylori with antibiotics.  

The appellant contends that the January 2007 prescription for Indocin was improper in that the dosage was too high, and that this led to the gastric ulcer with resultant anemia.  The appellant also contends that he has been required to buy and take medication for gastrointestinal problems since January 20, 2007, that he developed a stomach hernia and that he suffered a worsening of his renal disease and that he is therefore entitled to benefits under 38 U.S.C.A. § 1151 for these additional disabilities.

The appellant's 38 U.S.C.A. § 1151 claim was filed in March 2007.  Effective for all claims filed on or after October 1, 1997, 38 U.S.C.A. § 1151 provides that compensation under chapter 11 of title 38 of the United States Code shall be awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability were service connected.  For the purposes of this section, a disability is a qualifying additional disability if the disability is not the result of the veteran's willful misconduct and (1) the disability was caused by hospital care, medical or surgical treatment, or examination furnished to a veteran under any law administered by the Secretary of VA, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability was - 

	(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or

	(B) an event not reasonably foreseeable . . . .

38 U.S.C.A. § 1151 (West 2002 & Supp. 2014).

In this case, the RO has not addressed the status of the appellant's health prior to the January 2007 incident.  In fact, no VA treatment records dated before January 2007 have been included in the evidence of record.  VA is, thus, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore in order to fulfill the duty to assist, all of the appellant's VA medical treatment records from January 2002 to December 2006, not currently of record, should be obtained and associated with the claims file.

Furthermore, the RO did not obtain a medical opinion, and pertinent medical questions required to be answered to adjudicate his 38 U.S.C.A. § 1151 claim have not been answered.  See 38 C.F.R. § 3.159(c)(4) (2008); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  There is no competent medical evidence of record on the question of whether the appellant has additional disability that is causally related to the January 2007 Indocin prescription (including by way of aggravation), and if there is, whether VA care was negligent or otherwise at fault.  There is no competent medical evidence on the question of whether the development of a giant gastric ulcer and anemia is an event not reasonably foreseeable.  Remand for a VA medical opinion is accordingly also required.

Because the concept of foreseeability in the VA claims process for section 1151 claims is complex, the Board notes that, in order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  Under VA regulations, the question of whether proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).

These considerations require further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court of Appeals for Veterans Claims (Court) has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Accordingly, to ensure that VA has met its duty to assist in developing the facts pertinent to the claim remaining on appeal and to afford full procedural due process, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1.  Ensure that all notification and development action required by statute, regulation and any other applicable legal precedent has been completed. 

2.  Obtain VA treatment records for the period from January 2002 to December 2006, and from January 2013 onward.

3.  After completing any additional notification and/or development action deemed warranted by the record, arrange for review of the appellant's records by a VA gastroenterologist.  Based upon review of the complete record on appeal, the reviewer must furnish opinions concerning the following:

(a)  What, if any, were the Veteran's manifestations of gastrointestinal pathology present prior to January 10, 2007?  Did the Veteran have chronic anemia or a stomach hernia or renal disease as of that date?

(b)  Has the Veteran been diagnosed with chronic anemia or a stomach hernia since January 7, 2010?  What are his current manifestations of gastrointestinal pathology, if any?  Does the Veteran take any medication for gastrointestinal pathology?  If so, when did he start taking that medication?

(c)  Are the Veteran's currently claimed anemia, stomach hernia and gastrointestinal pathology etiologically related to the prescription of Indocin in January 2007, or are these more likely due to some other cause or causes?

(d)  What medications was the Veteran taking as of January 10, 2007?  Was the use of Indocin contraindicated based on said medications?  Explain.

(e)  Was the dosage of 50 mg three times per day with food a proper dosage and was the 10-day duration a proper duration?  Why or why not - explain.  

(f)  Is any portion of the appellant's current anemia or gastrointestinal pathology or renal pathology, if any, the result of some aggravation of a pre-existing disorder, if any, which occurred in connection with the January 2007 prescription of Indocin?

(g)  Was the course of treatment the appellant received in connection with the January 2007 prescription of Indocin in any way careless, negligent, lacking in proper skill, or reflective of error in judgment or similar instance of fault on the part of the Department in furnishing the prescription- particularly vis-à-vis the development of any additional disability?

4.  In addition, the reviewer must discuss whether the development of a giant gastric ulcer without abdominal pain is an event not reasonably foreseeable, and whether the way the Veteran's claimed anemia and renal and/or gastrointestinal pathology developed was an event not reasonably foreseeable.  In this regard, the reviewer is referred to the discussion of foreseeability on page 5, above.

5.  As to each of the above questions, the reviewer must state the conclusion on an at least as likely as not basis (i.e., to at least a 50-50 degree of probability).  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Note:  The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the physician must clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the physician concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the physician must state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the appellant's claimed conditions.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

6.  If a physical examination or additional history is needed before an opinion can be rendered, arrange for said examination.

7.  After all appropriate development has been accomplished, consider all of the evidence of record and re-adjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant and his representative must be provided a supplemental statement of the case (SSOC) and given an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

